                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS


GEORGE P. JOHNSON,                )
          Plaintiff,              )
                                  )   Civ. Action No. 19-12484-PBS
          v.                      )
                                  )
JAMES HUANG, et al.,              )
          Defendants.             )

                               ORDER

                           March 4, 2020
SARIS, D.J.

     In accordance with the Court’s February 26, 2020 Electronic

Order, plaintiff timely filed the full filing fee of $400 with an

application to reopen the case.   See Docket Nos. 12, 13.    Based on

the foregoing,

  1. Plaintiff’s motion to reopen (Docket No. 13) is ALLOWED.

  2. The Clerk shall issue summonses for service of the complaint

     on the defendants.

  3. The plaintiff shall have 90 days from the date of the issuance

     of the summons to complete service.

  4. The Clerk shall send the summonses, a copy of the complaint,

     and this order to the plaintiff, who must arrange for service

     of the defendants with these documents pursuant to Rule 4 of

     the Federal Rule of Civil Procedure.


SO ORDERED.
                               /s/ Patti B. Saris
                              PATTI B. SARIS
                              UNITED STATES DISTRICT JUDGE
